Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective March 15, 1975 because she lost her employment through misconduct in connection therewith. This determination of the board is factual in nature and must be upheld, if supported by substantial evidence (Matter of Markovic [Levine] 50 AD2d 1031). Here, there is such substantial support as the record conclusively establishes that claimant failed to comply with a reasonable working condition established by her employer, i.e., a 40-hour week. Moreover, at her hearing claimant testified only that "eventually” she would work a full 40 hours. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.